Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a method of preparing a distilled coffee spirit, the method comprising: 
reducing coffee beans to particles; 
extracting the coffee bean particles in water at a temperature not greater than 30 °C, wherein a total yield of extracted compounds from the coffee bean particles is about 10%;
separating the coffee bean particles from the water to yield spent coffee bean particles; 
forming a fermentation mixture by: 
adding sugar to the spent coffee bean particles; 
adding water to the spent coffee bean particles; 
adding a fermentation agent to the spent coffee bean particles; and 
adding a fermentation aid to the spent coffee bean particles; 
fermenting the fermentation mixture to obtain a fermented solution; and 
distilling the fermented solution to obtain the distilled coffee spirit.
The closest prior art of record, Sampaio et al (Production, chemical characterization, and sensory profile of a novel spirit elaborated from spent coffee ground), discloses “a process for the production of a spirit from spent coffee ground (SCG), the chemical composition, and sensory profile of this distillate” (Abstract). Sampaio et al discloses that “[s]pent coffee ground (SCG), the solid residue obtained during the processing of coffee powder with hot water or steam to prepare instant coffee” (page 557 Col. 2). By disclosing spent coffee ground (SCG), 
--reducing coffee beans to particles;
--extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 90 °C;
--separating the coffee bean particles from the aqueous solution to yield spent coffee bean particles.
In regard to the recitation of forming the fermentation mixture, Sampaio et al discloses adding water to spent coffee ground (CSG) and obtaining a CSG extract be separation of liquid fraction (page 558 section 2.2. Hydrothermal process and fermentation medium). Sampaio et al further discloses adding sucrose (i.e. sugar) to the fermentation medium (page 558 section 2.2) and Saccharomyces cerevisiae as a suitable yeast strain for fermentation (i.e. fermentation agent) (page 558 section 2.3). Sampaio et al further discloses fermenting the fermentation mixture and further distilling the fermented product to obtain distilled coffee spirit (page 558 section 2.4).
Claim 1 differs from Sampaio et al in using the spent coffee ground (CSG) as a part of fermentation mixture. Sampaio et al does not specifically disclose the temperature of the aqueous solution during the extraction of coffee bean particles.  
Another prior art reference to Hagiwara (US 2004/0180112 A1) was applied as a teaching of use of spent coffee grounds as a part of fermentation media. However, Hagiwara (US 2004/0180112 A1) failed to disclose extracting the coffee bean particles in water at a temperature not greater than 30 °C. Hagiwara discloses two separate embodiments, where roasted coffee been residue could be extracted either by hot water or by an aqueous solution of an alcohol such as methanol or ethanol.

As pointed out by Applicant in the Reply to the Non-Final Office action mailed 01/22/2021, filed 05/24/2021, “[t]he present application notes that extracting coffee bean particles at relatively lower temperatures provides unique benefits when the coffee bean particles are subsequently used in a fermentation mixture. “In this manner, a large proportion of the soluble solids remain within the coffee bean. Some examples of desirable soluble solids remaining within the bean include amino acids, proteins, fats, oils, and sugars. Particularly, residual sugars residing within the extracted coffee grounds provide an excellent fermentation substrate for the fermentation agent” (page 5 bottom paragraph of the Reply).

Claims 1-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791